Citation Nr: 1332267	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  09-27 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include a depressive disorder, posttraumatic stress disorder (PTSD), an anxiety disorder other than PTSD, and alcohol dependence.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1966. 

This case comes before the Board of Veterans Appeals (the Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The RO separately adjudicated claims of entitlement to service connection for a depressive disorder, PTSD, and an anxiety disorder other than PTSD.  A June 2009 private psychosocial evaluation shows a diagnosis of alcohol dependence in partial sustained remission.  The United States Court of Appeals for Veterans Claims (the Court) has held that VA must consider alternative psychiatric disorders within the scope of an initial claim for service connection for a specific psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the appellant's claim is considered a claim of entitlement to service connection for an acquired psychiatric disorder, to include a depressive disorder, PTSD, an anxiety disorder other than PTSD, and alcohol dependence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a July 2011 statement, the Veteran requested a videoconference hearing before a Veterans Law Judge but also stated that he would be willing to have a Travel Board hearing if the Travel Board hearing would happen sooner.   Hence, the RO must schedule the appellant for a videoconference hearing.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for the next available videoconference hearing date unless the RO determines the next available Travel Board date is sooner.  If the next available Travel Board date is sooner, then the RO should schedule him for the next available Travel Board date.  

The Veteran should be notified of the date, time and place of the hearing by letter mailed to his current address of record, with a copy to his representative.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


